Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed July 20, 2022 has been entered.
Claims 1-3, 7, 8, 10, and 11 remain pending in the application, and are examined. Claims 4-6 and 9 are canceled.
Claim Interpretation
Claims 1 and 11 refer to “a measuring unit”. For purposes of compact prosecution, the term “a measuring unit” has been examined as any device capable of measuring, such as a detector or sensor.
Claims 2 and 3 refer to “a liquid amount detector”. For purposes of compact prosecution, the term “a liquid amount detector” has been examined as any device capable of detecting, such as a detector or sensor.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a storage unit” in claims 1, 8, and 11, and “an output unit” in claims 7 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [0064] of the Pre-Grant Publication of the instant Application, US 2019/0383843 A1 (“Ogawa”) teaches the storage unit being a large-capacity recording device such as a hard disk drive (HDD) or a semiconductor memory. For purposes of examination, the examiner will interpret the storage unit to be a large-capacity recording device such as a hard disk drive (HDD) or a semiconductor memory, and equivalents thereof. [0060] of Ogawa teaches the output unit being a display unit such as a liquid crystal display device. For purposes of examination, the examiner will interpret the output unit to be a display unit such as a liquid crystal display device, and equivalents thereof. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Reasons for Allowance
Claims 1-3, 7, 8, 10, and 11 have been renumbered as claims 1-3, 4, 5, 6, and 7, respectively, and are allowed.
The following is an examiner’s statement of reasons for allowance: 
Isagane (Translation of JP Pub. No. 2017-20956; already of record), Mizumoto et al. (US Pub. No. 2013/0111978; hereinafter Mizumoto; already of record), and Kosaka et al. (EP Pub. No. 2151690; hereinafter Kosaka; already of record) teach an automatic analyzer similar to that claimed. However, Isagane, Mizumoto, and Kosaka do not teach, either alone or in combination with the prior art, 
	a storage unit configured to store information on a first diluted sample associated with each of the dilution containers, wherein the storage unit stores, as the information on the first diluted sample, a dispensing amount of the first diluted sample dispensed into each of the dilution containers, a usage amount of the first diluted sample collected from the dilution containers by the dispensing device, and test items assigned in an initial test;
	that a dispensing control unit calculates a residual liquid amount of the first diluted sample remaining in each of the dilution containers based on information stored in the storage unit, 
	that the dispensing control unit causes the dispensing device to perform a retest dispensing process of collecting the first diluted sample for retest from the extracted dilution container when it is determined that the calculated residual liquid amount of the first diluted sample remaining in the extracted dilution container is equal to or more than the usage amount of the first diluted sample collected in the retest, 
	that the dispensing control unit re-extracts, based on the calculated residual liquid amount, another dilution container among the plurality of dilution containers storing the same diluted sample as the dilution container for retest, by searching for the information on the first diluted sample stored in the storage unit, when it is determined that the calculated residual liquid amount is smaller than the usage amount of the first diluted sample collected in the retest, and 
	that the dispensing control unit is configured to cause the measurement unit to extract the dilution container from which the first diluted sample is collected to perform the initial test for the test item for which the necessity of retest has occurred, among the plurality of dilution containers storing the same diluted sample, as the dilution container for retest, by searching for information on the test items assigned in the initial test for the first diluted sample, stored in the storage unit. 
	Specifically, although Mizumoto teaches re-extracting another container when it is determined that the calculated residual liquid amount in a first extracted container is smaller than the usage amount required in a retest ([0008], a control section determines the amount of liquid in a sample container and compares it to an amount necessary to perform measurements in a first and second measurement unit. When there is insufficient sample present, the control section control the first and second measurement apparatuses and a transporting apparatus such that the sample is not aspirated from the sample container, [0058], a storage section may include a ROM, RAM, or hard disk, [0102], the sample insufficiency information is stored in the hard disk, Claim 2, after a first sample container has been determined to have insufficient sample, the same process of determining sample sufficiency is performed for a sample container located behind the sample container. If the sample container has sufficient sample, sample is aspirated therefrom), neither Mizumoto nor any of the prior art teach that the another container that is re-extracted is from the plurality of dilution containers storing the same diluted sample as the dilution container for retest, or that the re-extraction is performed by searching for information stored in the storage unit. Mizumoto merely teaches that a container behind the initially extracted container is re-extracted, without any searching for information in a storage unit or the like. The selection of a container according to information stored on the storage unit, the information including a dispensing amount, a usage amount, and test items assigned in an initial test, rather than merely selecting a container located behind a first container, is patentably distinct over Mizumoto and the prior art. 
	Claims 2-6 are allowable as they are dependent on claim 1, an allowed claim. Claim 7, an independent claim, is allowable for the reasons stated above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798 

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798